MEMORANDUM **
Jorge Alberto Aravalo Galvan appeals from the 210-month sentence imposed following his guilty-plea conviction for conspiracy to manufacture and distribute methamphetamine, manufacturing methamphetamine, and aiding and abetting, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United, States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.